Title: To Thomas Jefferson from John Paul Jones, 20 March 1791
From: Jones, John Paul
To: Jefferson, Thomas



Dear Sir
Paris March 20. 1791.

On my return from Russia to Amsterdam in December 1789. I wrote to several Gentlemen in America, particularly to the Vice President and to Mr. Secy. Thomson, enclosing some evidence of the treatment I met with in Russia. I wrote at the same time to the President enclosing a Letter from the Count de Segur. Messrs. Staphorsts & Hubbard undertook to forward my Packets by a Ship then ready to sail for Philadelphia, called the Pennsylvania Packet John Earl master; but though that Ship arrived safe, I have not to this hour received a single line in answer.
I need not express to you the pleasure I receive from your Acceptance of the honorable and high Station of Secretary of State for Domestic and Foreign Affairs. I felicitate our Country on having wisely confided her interests to such worthy and Able Hands; but it gives me Pain that so unadequate a provision has been made for doing the Honors incumbent on a first Minister of a Nation of such resources as America, and I wish that matter may soon be changed to your satisfaction.
As it has been and still is my first wish and my highest ambition to shew myself worthy of the flattering marks of esteem with which I have been honored by my Country, I think it my duty to lay before you, both as my particular Friend and as a Public Minister, the Papers I now enclose relative to my connexion with Russia, viz.—Three Pieces dated at St. Petersburg and signed by the Count de Segur—A Letter from me dated at Paris last Summer and sent to the Prince de Potemkin—and a Letter from me to the Empress dated a few Days ago, enclosing eleven Pieces as numbered in Margin. I have selected those testimonies from a great variety of perhaps still stronger Proofs in my Hands; but though the Baron de Grimm has undertaken to transmit, to her Imperial  Majesty’s own Hands, my last Packet, I shall not be surprised if I should find myself constrained to withdraw from the Russian Service and to publish my Journal of the Campaign I commanded: in that Case I hope to prove to the World that my Operations not only saved Cherson and Crimea, but decided the Fate of the War.
Chevalier Littlepage, now here on his way from Spain to the North, has promised me a Letter to you on my subject; which I presume will shew you the meanness and absurdity of the intrigues that were practiced for my persecution at St. Petersburg. I did not myself comprehend all the blackness of that Business before he came here and related to me the information he received from a Gentleman of high Rank in the Diplomatic, with whom he travelled in company from Madrid to Paris. That Gentleman had long resided in a public character at the Court of St. Petersburg, and was there all the time of the pitiful complot against me; which was conducted by a little Great Man behind the Curtin. The unequalled reception with which I had, at first, been honored by the Empress had been extremely mortifying and painful to the English at St. Petersburg; and the Courtier just mentioned (finding that Politics had taken a turn far more allarming than he had expected at the beginning of the War) wishing to sooth the Court of London into a Pacific humour, found no first step so expedient as that of sacrificing me!—But, instead of producing the effect he wished, this base conduct, on which he pretended to ground a conciliation, rather widened the Political breech, and made him dispised by the English Minister, by the English Cabinet and by the Gentleman who related the Secret to Chevr. Littlepage.
I have the honor to enclose Copys of my three last Official Letters to the Count de Bernstorff, with that Minister’s Answer, dated before I left Copenhagen; and a Letter I received last Year in Holland from the Baron de la Houze, Minister of France at Copenhagen. These may be useful in taking your Ultimate determination on the Danish Business. But I must further inform you, that a few days after my arrival from Denmark at St. Petersburg, I received from the Danish Minister at that Court, a Letter under the Seal of the Count de Bernstorff; which having opened I found to be a Patent from the King of Denmark in the following terms: “Ayant des raisons pour vouloir donnez des preuves de notre bienveuillance au Chevalier Paul-Jones Chef d’Escadre de la Marine des Etats-Unis de l’Amerique, et desirant Surtout lui prouver notre estime à cause des justes egards qu’il a temoignes pour le Pavillon Danois pendant qu’il a commandé dans les Mers du Nord: Nous  lui assurons dès à present et pour sa Vie durant annuellement la Somme de Quenze Cent Ecûs argent de Dannemarc, a toucher ici à Copenhague sans retenue quelconque.” The day before I left the Court of Copenhagen, the Prince Royal had desired to speak with me in his Appartment. His Royal Highness was extremely Polite and after saying many civil things he said he hoped I was satisfyed with the attentions that had been shewn to me since my Arrival and that the King would wish to give me some mark of his esteem. “Il n’ai jamais eu l’honneur de rendre quelque Service à sa Majesté.[”]—[“] Cela ne fait rien. Un Homme comme vous doit faire exception aux regles ordinnaires: vous vous etes montrez on ne peut pas plus delicat a l’egard de notre Pavillon, et toute le monde vous aiment ici.” I took leave without further explaination.—I have felt myself in an embarrassing Situation on Account of the King’s Patent, and I have as yet made no Use of it, though three years are nearly elapsed since I received it. I wished to consult you, but when I understood that you would not return to Europe I consulted Mr. Short and Mr. G. Morris; who both gave me as their opinion that I might with propriety accept the advantage offered. I have in consequence determined to draw for the Sum due; and I think you will not disapprove of this step, as it can by no means weaken the Claim of the United-States, but rather the contrary.
You will observe that the Empress of Russia has decorated me with the great Order of St. Ann; and as I have appeared with that Order ever since I must beg the favor of you to obtain and transmit to me as soon as possible the proper authority of the United-States for my retaining that Honor. You are sensible that I did not accept the Offer of her Imperial Majesty with a view to detach myself from the Service of America, but that I have done my utmost to fulfil the intention of Congress in sending me last to Europe to “acquire that degree of Knowledge which may hereafter render me more extensively useful.” I have in some measure, by my experience and observation, effected the object of my pursuit; though I confess I have still much to learn, and wish to embrace the first occasion to embark in the French Fleet of Evolution.
I have not yet, since my return here, appeared at this Court; but the Marquis de la Fayette will shortly conduct me to the King, when I shall present my Journal of the American War, with the Letter of which I am bearer, from the United-States.
I reserve for my return to America, to produce to the United States a full and unquestionable evidence, signed by the grand Pensioner, that my conduct in 1779 drew the United-Netherlands  into the War. This is saying enough to a Man of your information; for it would be superfluous to enumerate the Advantages that thence resulted to America—particularly the great event which took place under your own Eyes, and which could not have happened if Holland had remained a neutral Power.
I am much obliged to you for the trouble you took in forwarding, before you left Europe, the Busts I had promised to different Gentlemen in America. Having lately received a Letter from Mr. Burton a former member of Congress with whom I had the honor of being acquainted at New York, requesting my Bust in behalf of the State of North-Carolina I have ordered Mr. Houdan to prepare and forward it by the first Ship from Havre de Grace for Philadelphia; and as that Bust will be decorated with the Order of St. Ann on the American Uniform, this is one Reason for my wishing to be authorized by the United-States to wear that Order. Mr. Burton desires me to forward the Bust to the care of Colo. Ashe; but as that Gentleman may perhaps have left Congress before the Bust arrives I shall take the liberty to address it to you, requesting you to deliver it to the North-Carolina delegates, who will be so good as to forward it to the Governor of that State.
I continue to be sensibly affected by the situation of our poor Country men at Algiers: the more so as I learn indirectly from the Pyrate, now here, who took the greatest part of them, that if they are not very soon redeemed they will be treated with no more lenity than is shewn to other Slaves. He told this to Chevalier Littlepage, who repeated it to me.—I have the honor to be, with great esteem & respect Dear Sir Your affectionate & very humble Servant,

J Paul Jones


My address is under cover to Monsieur Grand.

